SENTENCIA
La Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.) recurre ante nos de la resolución del Tribunal Superior que le ordena contestar un interro-gatorio sometido por la Oficina del Procurador del Ciuda-dano (Ombudsman). El Tribunal Superior le ordenó produ-cir “la evidencia requerídale” como parte de una investigación cuasilegislativa del Ombudsman de “las cau-sas para la aparente dilación en los trámites apelativos” (Solicitud de revisión, Exhibit VII, pág. 58) de J.A.S.A.P.
Evaluado el interrogatorio bajo consideración y en vista *377de los poderes delegados al Procurador del Ciudadano para investigar actos administrativos que alegadamente se eje-cuten en forma ineficiente, 2 L.P.R.A. see. 713, se expide el auto de “certiorari” y se confirman la resolución y orden recurridas.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió una opinión concurrente. El Juez Asociado Señor Rebollo López emitió una opinión concurrente, a la cual se unió el Juez Presidente Señor Andréu García. El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente. El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se unieron los Jueces Asociados Señora Naveira de Rodón y Señor Alonso Alonso.
(Fdo.) Francisco R. Agrait Liado

Secretario General

— O —